EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record does not disclose “wherein the bypass valve arrangement is flowably connected to a venting chamber of the foot brake valve with the result that the foot brake input pressure that is specified by the bypass valve arrangement may be passed through as an electropneumatic imposition via the venting chamber and an Filed February 28, 2019Attorney Docket No. 816750operating chamber of the foot brake valve directly to the axle modulators as a service brake control pressur
Regarding independent claim 14, the prior art of record does not disclose “outputting a foot brake input pressure as an electropneumatic imposition by the bypass valve arrangement into the venting chamber and/or to a foot brake venting connection of the foot brake valve; -directly relaying the foot brake input pressure as the service brake control pressure to the axle modulators for the redundant electropneumatic actuation of the wheel brakes.”
Hecker et al. (US 2017/0158183) discloses a foot brake valve (2) and a bypass valve device (52), but the bypass valve device is not flowably connected to a venting chamber (see e.g. FIG. 1, venting chamber (40)) and brake input pressure of the bypass valve arrangement does not pass through via the venting chamber and an operating chamber of the foot valve directly to the service brake control pressure.  Rather, the bypass valve device (52) connects to a working chamber defined by a working piston (18). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

January 30, 2021